Exhibit 10.1

December 15, 2011                    

Martin Marietta Materials, Inc.

2710 Wycliff Road

Raleigh, NC 27607-3033

By this letter agreement I hereby waive any right to receive any (1)
compensation or benefits to which I would be entitled under my Employment
Protection Agreement (“EPA”) dated                      between me and Martin
Marietta Materials, Inc, (the “Company”) and (2) enhanced change of control
benefits under the Company’s Amended and Restated Supplemental Excess Retirement
Plan (“SERP”), if I terminate my employment with the Company without Good Reason
(that otherwise would trigger the foregoing rights) during the 30 day period
following the second anniversary of the consummation of the proposed transaction
(including as such proposed transaction may be modified) to combine the Company
with Vulcan Materials Company, as described in the Company’s Registration
Statement on Form S-4 filed by the Company on December 12, 2011.

We agree that, in consideration of my continued employment, effective
immediately this letter agreement amends the EPA, which otherwise shall continue
in full force and effect; and that the Company may amend the SERP to implement
the terms of this letter agreement.

 

Very truly yours,

 

Employee Name

 

ACCEPTED AND AGREED TO: MARTIN MARIETTA MATERIALS, INC. By:  

 

    Name:     Title: